DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 3-6 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-2, 7-16 and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190198028) in view of Godar et al. (US 20200174262) 
Regarding claims 1, 15, 29 and 30, Kim discloses a device configured to obtain image data (Paragraphs: 0078-0079 and 0108: capturing audio and video data), the device comprising: a memory configured to store one or more priority values (Paragraphs: 0009 and 0183: Kim discusses how a memory configured to store a plurality of sound components and priority information); and one or more processors coupled to the memory, and configured to: associate image objects in the image data with one or more audio sources represented in one or more audio streams (Paragraphs: 0085-0088 and 0108: Kim discusses how a CE device which intermediately formatted audio data and video data transmit the mixed-media bitstream for further processing); 
Kim discloses the invention set forth above but does not specifically points out “each of the one or more priority values being associated with a type of image object associated with the image data”
Godar however discloses each of the one or more priority values being associated with a type of image object associated with the image data (Paragraphs: 0163 and 0165: Godar discusses how a priority value associated with each object in the image).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Kim, and modify a system wherein each of the one or more priority values being associated with a type of image object associated with the image data, as taught by Godar, thus detecting one of parameters indicating one of current properties of a user wearing a head mountable display, as disclosed by Godar.

Considering claims 7 and 21, Kim discloses the device of claims 1 and 15, wherein the one or more processors are further configured to code more bits for higher priority value audio sources than for lower priority value audio sources (Paragraphs: 0005-0007 and 0011: Kim discloses how a priority information indicative of a priority of the sound component relative to other sound components of the soundfield, and specifying, in a data object representative of a compressed version of the higher order ambisonic audio data; and how a system decomposing higher order ambisonic coefficients of the ambisonic higher order ambisonic audio data into a sound component and a corresponding spatial component).  
Considering claims 8 and 22, Kim discloses the device of claims 1 and 15, wherein the one or more processors are further configured to code a number of ambisonic coefficients based on the assigned priority value and an available resource (Paragraphs: 0005-0009: Kim discusses how a system decomposing higher order ambisonic coefficients of the ambisonic higher order ambisonic audio data into a sound component and a corresponding spatial component).  
Considering claims 9 and 23, Kim discloses the device of claims 8 and 22, wherein the available resource is a battery power level (Paragraph: 0093). 
Considering claims 10 and 24, Kim discloses the device of claims 1 and 15, wherein the one or more processors are further configured to combine at least two of the one or more audio 
Considering claims 11 and 28, Kim discloses the device of claim 1 and 15, wherein the device comprises a mobile handset (Paragraphs: 0041 and 0064: handset of cellular phone). 
Considering claims 12 and 25, Godar discloses the device of claims 1 and 15, wherein the device comprises an extended reality headset, and wherein an acoustical space comprises a scene represented by video data captured by a camera (Paragraph: 0046 and fig.1: Godar discusses a head-mountable virtual reality apparatus). 
Considering claims 13 and 26, Godar discloses the device of claims 1 and 15, wherein the device comprises an extended reality headset, and wherein an acoustical space comprises a virtual world (Paragraph: 0046 and fig.1: Godar discusses a head-mountable virtual reality apparatus).  
Considering claims 14 and 27, Godar discloses the device of claims 1 and 15, further comprising a head-mounted device configured to present an acoustical space (Paragraph: 0046 and fig.1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                               08/23/2021